Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 16, 2021, wherein claims 1-20 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the current application 17/403,579 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  (independent and dependent claims) of U.S. Patent No. 11,127,022 (see Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 17/403,579 are just broader than the claims presented in Pat. No. 11,127,022. The dependent claims 3-7, 10-13, 15, 17-19, and 21 of current application (17/403,579) are substantially the same as the dependent claims 2-6, 8-12, and 14-17 of 11,127,022 (see Table 1 below).  The claimed concept in the current application 17/403,579 is fully encompassed by Patent No. 11,127,022.  Furthermore the dependent claims of application 17/403,579 are substantially the same as the dependent claims in Pat. No. 11,127,022 (see table 1 below for an exemplary comparison).

Table 1:
Pat. No. 11,127,022
17/403,579 (current application)
Independent claims 1 and 11 

Independent claims 1, 11, 20 limitations are only broader than left column patented claims (1 and 11) and the patented claims (1 and 11) encompasses all the limitations of the current application’s claims 1, 11, 20



The following claims are substantially the same as compared to the current pending application 17/403,579 (see right column for comparison):



The following claims are substantially the same (and/or broader) as compared to the current Pat. No. 11,127,022 (see left column for comparison):



Claim 2
Claim 2
Claims 3, 12
Claims 3, 12
Claims 4, 13
Claims 4, 13
Claims 5, 14
Claims 5, 14
Claims 6, 15
Claims 6, 15
Claims 7, 16
Claims 7, 16
Claims 8, 17
Claims 8, 17
Claims 9, 18
Claims 9, 18
Claims 10, 19
Claims 10, 19




As seen in Table 1 above, the claimed concepts in the current application 17/403,579 are fully encompassed by Patent No. 11,127,022.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving data/information, exchanging data/information, data analysis to determine more data/information (some of the analysis requiring mathematical concepts and human logic (which can be done in the mind – e.g. psychological and behavioral analysis using known man-made theories)), and providing/displaying data/information.  The claimed invention further uses mathematical steps to analyze and determine further data (using numerical data/information).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of making customer data, brand data, facility data, and retailer data accessible via a customer dashboard accessible by a customer and via a retailer dashboard accessible by a retailer; receiving, from the customer via the customer dashboard, updates to one or more of the customer data and the brand data; making the updates to the one or more of the customer data and the brand data accessible via the retailer dashboard in real time; receiving, from the retailer via the retailer dashboard, updates to one or more of the retailer data and the facility data; making the updates to the one or more of the retailer data and the facility data accessible via the customer dashboard in real time; tracking inventory, traffic flow, and consumer demographics; performing analytics in association with the brand based on the tracking of inventory, traffic flow, and consumer demographics; making brand-specific analytics accessible via the customer dashboard and via the retailer dashboard; receiving, from the customer via the customer dashboard, in response to the brand-specific analytics, updates to one or more of a product parameter and a product display parameter; making the update to the one or more of the product parameter and the product display parameter accessible via the retailer dashboard in real time, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “networks,” “processors,” “graphical user interfaces (GUIs) – ‘dashboards,’” “storage medium,” “databases,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “networks,” “computers,” “devices,” “processors,” “graphical user interfaces (GUIs) – ‘dashboards,’” “storage medium,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic “system,” “networks,” “computers,” “devices,” “processors,” “graphical user interfaces (GUIs) – ‘dashboards,’” “storage medium,” “databases,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “networks,” “computers,” “devices,” “processors,” “graphical user interfaces (GUIs) – ‘dashboards,’” “storage medium,” “databases,” etc., limitations (and use in the specification) are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers, a familiar network, computing devices, etc., as tools to perform a fundamental economic practice involving retail information exchange, analysis/manipulation, and display/presentation. Carrying out fundamental economic practices is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). The activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0012-0020 [general purpose computer/processor/devices, generic components/devices], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugliese, III et al., (US 2001/0044751) in view of Adelberg et al., (US 2010/0138037).
As per claim 1, Pugliese discloses a method of providing retail as a service (RaaS) (the Shoplive platform discussed in Pugliese – see citations below and Abstract of Pugliese) comprising:
making customer data, brand data, facility data, and retailer data accessible via a customer dashboard accessible by a customer and via a retailer dashboard accessible by a retailer (figs. 18-22; ¶¶ 0042-0045 [figs and paras showing merchant and shopper/customer system with user interfaces (dashboard)], 0055-0060 [stores, retail locations, merchants, and shoppers data accessed], 0009 [information…brand], 0010-0015 [displays and portals for merchant and customers and accessing data in “Shoplive system”…merchant interfaces…Shoplive technology], 0080-0085 [shopper data…brand], 0090-0095 [shopper profile interests and habits…shopping history/data…pending purchase orders…product information…brand…SLA (which also contains all the data listed in Applicant’s limitation)], 0098-0105 [data about…mall properties (facilities), content, maps and merchant directories…merchant and shoppers…mall profile…CRM], 0385-0395 [live browsers]); 
receiving, from the customer via the customer dashboard, updates to one or more of the customer data and the brand data; making the updates to the one or more of the customer data and the brand data accessible via the retailer dashboard in real time; receiving, from the retailer via the retailer dashboard, updates to one or more of the retailer data and the facility data; making the updates to the one or more of the retailer data and the facility data accessible via the customer dashboard in real time (¶¶ 0042-0045 [figs and paras showing merchant and shopper/customer system with user interfaces (dashboard)], 0055-0060, 0008-0015 [real-time…data updated over time…“Shoplive system”…merchant interfaces…Shoplive technology], 0072-0085 [data exchange…updates], 0090-0095, 0098-0105 [data…data maintained by Shoplive…active sessions…statistics…logs are used…to update], 0157-0160, 0175-0180 [updating data/information related to customers/shoppers, merchants, products/brands, facilities], 0183-0188 [updates the active shopping…data including brand and store…update missions], 0198-0200, 0385-0395); 
tracking traffic flow, and consumer demographics (¶¶ 0108-0110 [traffic and activity report…statistics…traffic and…demographic reports], 0195-0208 [shopper demographic data], 0131-0140 [marketing and traffic information], 0296-0308 [consumer profiles, habits, demographics, traffic flows, etc., are all discussed and disclosed], 0300-0305 [traffic reports…demographic data], 0330-0036); 
performing analytics in association with the brand based on the tracking of inventory, traffic flow, and consumer demographics (¶¶ 0040 [inventory access], 0072, 0099-0101 [merchant data…store specific inventory information…data about sales…information about pending and completed purchase orders (impact on inventory volume)…merchant notification…shopper purchase data…shopping activity (which determines inventory amounts and keeps tabs on inventory flow)], 0120 [merchant inventory queries], 0126, 0140 [inventory management], 0151-0155, 0232-0235 [merchant inventory], 0245-0249 [inventory/warehouse management], 0296-0308 [consumer profiles, habits, demographics, traffic flows, etc., are all discussed and disclosed]); 
making brand-specific analytics accessible via the customer dashboard and via the retailer dashboard (¶¶ 0009-0012 [shopper…Shoplive environment…provides information…brand], 0080-0085 [data analytics…rules…database tables…Shoplive…shopper…brand], 0091-0095 [brand…creating shopping missions (which includes brand specific analytics)], 0182-0185 [updates active shopping mission and includes brand specific analytics], 0199-0205, 0298-0303 [analytics for products and brands], 0331-0336); 
receiving, from the customer via the customer dashboard, in response to the brand-specific analytics, updates to one or more of a product parameter and a product display parameter; making the update to the one or more of the product parameter and the product display parameter accessible via the retailer dashboard in real time (¶¶ 0016-0020 [real-time system], 0042-0045 [figs and paras showing merchant and shopper/customer system with user interfaces (dashboard)], 0055-0060, 0008-0015 [real-time…data updated over time…“Shoplive system”…merchant interfaces…Shoplive technology], 0072-0085 [data exchange…updates], 0090-0095, 0098-0115 [data…data maintained by Shoplive…active sessions…statistics…logs are used…to update…provide real-time interactive…shopping experience], 0141-0144 [Shoplive…provide real-time interactive…shopping experiences…Shoplive shopper and Shoplive merchant or SLA], 0157-0160, 0175-0185 [updating data/information related to customers/shoppers, merchants, products/brands, facilities], 0183-0188 [updates the active shopping…data including brand and store…update missions], 0198-0205, 0298-0303, 0385-0395, 0008-0010 [real-time]).
Although Pugliese discloses all of Applicant’s above limitations, Pugliese discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Pugliese to show Applicant’s claimed concept as each of those embodiments are taught by Pugliese itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pugliese itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Pugliese discloses accessing inventory data and obtaining inventory information (¶¶ 0040 [inventory access], 0072, 0099-0101 [merchant data…store specific inventory information…data about sales…information about pending and completed purchase orders (impact on inventory volume)…merchant notification…shopper purchase data…shopping activity (which determines inventory amounts and keeps tabs on inventory flow)], 0120 [merchant inventory queries], 0126, 0140 [inventory management], 0151-0155, 0232-0235 [merchant inventory], 0245-0249 [inventory/warehouse management]). However, Pugliese does not explicitly state “tracking” inventory (NOTE: it is also well-known in the retail seller-shopper setting that inventories need to be monitored and tracked to meet demand).
Analogous art Adelberg discloses tracking inventories (Abstract [collecting inventory data during stocking]; ¶¶ 0008-0010, 0014-0020, 0271-0275 [“track the inventory…inventory tracking…RFID and barcode technologies”], 0292-0295).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Pugliese tracking inventory as taught by analogous art Adelberg in order to provide the product information and availability, and have product stock maintained (inventory management) in the retail environment since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Adelberg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).

As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 20, claim 20 discloses substantially similar limitations as claim 1 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Pugliese discloses the method of claim 1, wherein the retailer data is provided as part of onboarding the customer to an RaaS platform (¶¶ 0008-0012 [assistance…shopper…Shoplive environment…provides information for assisting shopper (onboarding)], 0030 [assisted shopping – includes “onboarding”], 0055-0063 [ShopLive enabled store…assists shoppers…merchant offers capability…Shoplive provides personal shopping assistance], 0074-0085 [data analytics…rules…database tables…Shoplive…shopper…brand], 0091-0095 [brand…creating shopping missions (which includes brand specific analytics)], 0182-0185 [updates active shopping mission and includes brand specific analytics], 0199-0205, 0298-0303 [analytics for products and brands], 0331-0336).
As per claim 3, Pugliese discloses the method of claim 1, further comprising sending a notification to one or more of the customer, the retailer, and retailer staff when an update is made via one or more of the customer dashboard and the retailer dashboard (¶¶ 0016-0020, 0031 [Shoplive notification processing system], 0042-0045 [figs and paras showing merchant and shopper/customer system with user interfaces (dashboard)], 0049 [shopper…notification system], 0055-0060, 0008-0015 [“Shoplive system”…merchant interfaces…Shoplive technology], 0072-0085 [notifications shoppers, merchants, assistants, agents, etc.,], 0090-0096 [notifications, reminders, and messages], 0098-0115 [notifications to agents, merchants, customers, etc.; “data maintained by Shoplive…active sessions…statistics…logs are used…to update…provide real-time interactive…shopping experience”], 0118-0122, 0141-0145 [Shoplive…provide real-time interactive…shopping experiences…Shoplive shopper and Shoplive merchant or SLA…notifications to the merchants], 0157-0160, 0166-0173 [manage notifications…shoppers informed], 0175-0185 [notification tables/queues], 0183-0188 [updates the active shopping…data including brand and store…update missions], 0198-0205 [notifications…notified through the person notification system], 0208-0213 [shopper…merchant…system notification…notification functions], 0298-0303, 0370-0372 [notifications to shoppers…alerting the customer], 0385-0395, 0008-0010 [real-time]).
As per claim 4, Pugliese discloses the method of claim 3, wherein the notification is sent to a mobile device of the one or more of the customer, the retailer, and retailer staff (see citations in claim 3 above and also Abstract; ¶¶ 0009-0015 [mobile communication device or like means], 0056 [tablets], 0121 [wireless device], 0135 [communications…wireless], 0197, 0220-0231, 0242-0250 [kiosk tablets etc.,], 0372 [wireless notifications], 0383-0387 [touch screen tablets…mobile device]).
As per claim 5, Pugliese discloses the method of claim 1, wherein the brand-specific analytics include similar brands (citations of claim 1 and also see ¶¶ 0010-0015 [alternatives…similar products where products include the brands of the products], 0199-0205, 0273-0280 [comparable products]). 
As per claim 6, Pugliese discloses the method of claim 1, wherein the update to a product parameter made by the customer via the customer dashboard comprises an update to a product price, the method further comprising updating the product price at a point of sale (POS) in real time (citations presented in claim 1 and also see ¶¶ 0009-0015 [product price], 0339-0345 [merchant POS and sales interface…sales activities…integrates POS system to the Shoplive application], 0273-0285 [pricing structures…product pricing…updated], 0316-0320, 0379-0381; claim 31 [dynamically price goods]). 
As per claim 7, Pugliese discloses the method of claim 1, wherein the update to a product display parameter made by the customer via the customer dashboard comprises an update to an advertisement for a product, the method further comprising sending a notification of the update to facility staff in real time (see citations for claim 1 above and also see ¶¶ 0009-0015, 0092-0100, 0133-0142, 0240-0248, 0296-0300, 0302-0313, 0316-0320, 0386-0392). 
As per claim 8, Pugliese discloses the method of claim 1 and further discloses inventory checks (see citations in claim 1 above), but does not explicitly state wherein tracking inventory is performed using one or more of radio frequency identification (RFID) tags and pressure-sensitive pads attached to products. 
Analogous art Adelberg discloses wherein tracking inventory is performed using one or more of radio frequency identification (RFID) tags and pressure-sensitive pads attached to products (Abstract [collecting inventory data during stocking]; ¶¶ 0008-0010, 0014-0020, 0080-0085 [RFID], 0096-0097, 0170 [sensors…pressure], 0200 [RFID tag…response from sensors…monitor…product], 0230, 0271-0275 [“track the inventory…inventory tracking…RFID and barcode technologies”], 0292-0295).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Pugliese wherein tracking inventory is performed using one or more of radio frequency identification (RFID) tags and pressure-sensitive pads attached to products as taught by analogous art Adelberg in order to provide the product information and availability, and have product stock maintained (inventory management) in the retail environment since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Adelberg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).
As per claim 9, Pugliese discloses the method of claim 1, wherein tracking traffic flow is performed using one or more ingress/egress sensors (see citations above in claim 1 and also see ¶¶ 0108-0110 [traffic and activity report…statistics…traffic and…demographic reports], 0195-0208 [shopper demographic data], 0131-0140 [marketing and traffic information], 0296-0308 [consumer profiles, habits, demographics, traffic flows, etc., are all discussed and disclosed], 0300-0305 [traffic reports…demographic data], 0330-0036). 
As per claim 10, Pugliese discloses the method of claim 1, wherein tracking consumer demographics is performed using one or more cameras (see citations above in claim 1 and also see ¶¶ 0008-0015 [cameras], 0051 [camera layout], 0056-0065 [cameras…video station], 0108-0110 [traffic and activity report…statistics…traffic and…demographic reports], 0152-0166 [trend analysis…demographics recorded…Shoplive…real-time interactive video…(video-conferences used to get customer information including demographic information)], 0170-0180 [control cameras during sessions…real-time…shopper profile and shopping mission data processing…shopper profile (demographic information)…describe each individual shopper], 0195-0208 [shopper demographic data], 0131-0140 [marketing and traffic information], 0296-0308 [consumer profiles, habits, demographics, traffic flows, etc., are all discussed and disclosed], 0300-0305 [traffic reports…demographic data], 0330-0336, 0377-0387).

As per claims 12-19, claims 12-19 disclose substantially similar limitations as claims 2-10 above; and therefore claims 12-19 are rejected under the same rationale and reasoning as presented above for claims 2-10.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Some of the pertinent art is as follows:
Perkowski (US 2003/0009392): Discloses an Internet-based consumer product brand marketing communication system which enables manufacturers, retailers and their respective agents, and consumers to carryout product-related functions along the demand side of the retail chain.  A central RDBMS (i.e. data warehouse) stores a central database of consumer product related information resource files (IRFs) each IRF being indexed with a Universal Product Number (UPN) assigned thereto by the manufacturer of the consumer product, or its designated agent, which relates to the consumer product.  A first subsystem enables a manufacturer's marketing, brand and/or product managers to create and manage a local RDBMS containing UPN-indexed IRFs related to the consumer products of the manufacturer being offered for sale in both physical and/or electronic marketplaces, and periodically transport the local RDBMS of UPN-indexed IRFs to the central RDBMS by electronic data transport techniques.  The local RDBMS of UPN-indexed IRFs is selected by the manufacturer's marketing, brand and/or product managers so as to create a desired brand image for each the consumer product of the manufacturer.  A second subsystem enables consumers to access one or more UPN-indexed IRFs in the central RDBMS, to request and obtain information about a manufacturer's consumer product so as to make informed/educated purchases along the demand side of the retail chain.  A third subsystem enables manufacturers and their advertising and marketing agents to access one or more UPN-indexed IRFs in the central RDBMS to display consumer product advertisements to consumers, at or near the point of purchase or sale within both physical and/or electronic retail shopping environments so as to project the desired brand image to consumers.  A fourth subsystem enables retailers and their marketing and promotional agents to access one or more UPN-indexed IRFs in the central RDBMS, to promote consumer products to consumers, at or near the point of purchase or sale within both physical and/or electronic retail shopping environments so as to promote the sale of such products in inventory.
Hubbard et al., (US 2014/0195321): Discusses enabling websites and point-of-sale terminals to apply targeted offers to anonymous consumers' purchases.  Reimbursements to retailers for sponsors' offers are expedited by installing an API (Application Program Interface) at points-of-sale in the retailer's offer network.  The API transmits reports and sales data to the platform for respective offer protocols submitted to the platform.
Bradley et al., (US 2013/0290106): Illustrates providing directions to items of interest permits a person to shop within the three dimensional space of a shopping environment, e.g., a free standing store, a store within a shopping mall, a shopping mall, itself, a shopping zone within a defined geographical area or even within a municipality, while being directed to items of actual or potential purchase interest by a communication device, such as a mobile phone or smartphone.  The term "digital device" is used herein interchangeably with the term communication device.  A shopper, synonymously termed herein a user, employing the communication device interacts with the communication device to have the digital device direct him or her to business establishments which may have an item of interest to the user.  The digital device queries a user profile that may be stored on the digital device, may be stored on a server system and/or may utilize combined data stores consisting of a local user data store and a remote data store maintained on a server system or a database system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683